Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 1 of 25




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                                 CASE NO.:
  HOWARD COHAN,

          Plaintiff,

  vs.                                                             INJUNCTIVE RELIEF SOUGHT


  P.D.K.N. P-4 LLC,
  a Florida Limited Liability Company,
  d/b/a BOKAMPERS SPORTS
  BAR & GRILL

        Defendant(s).
  ____________________________________/

                                             COMPLAINT

          Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues P.D.K.N. P-4 LLC, a Florida Limited Liability Company,

  d/b/a BOKAMPERS SPORTS BAR & GRILL (“Defendant”), for declaratory and injunctive

  relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert fees)

  pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”)

  and alleges as follows:

                                    JURISDICTION AND VENUE

          1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Confidential Settlement Agreement and General Release (copy attached as Exhibit A)

  reached in the case of HOWARD COHAN v. PDKN P-4 LLC, 0:17-cv-62247-WJZ (S.D. Fla.)

  (dismissed by order upon settlement) which arose out of Plaintiff’s claim of discrimination caused

  by certain barriers encountered by Plaintiff on Defendant’s property that prevented Plaintiff from
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 2 of 25




  the full and equal enjoyment of a place of public accommodation in violation of Title III of the

  Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 3115 NE 32nd Avenue, Fort

  Lauderdale, Florida 33304, (“Premises”), and is the owner of the improvements where Premises

  is located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  State of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 3 of 25




  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      On October 3, 2017, Plaintiff visited Defendant’s Premises. At the time of

  Plaintiff’s visit to the Premises on October 3, 2017, Plaintiff required the use of bathroom facilities,

  a continuous path of travel connecting all essential elements of the facility, and the uuse of other

  means of accessibility for persons with disabilities. Plaintiff personally visited the Premises, but

  was denied full and equal access and full and equal enjoyment of the facilities, services, goods,

  and amenities within the Premises, even though he was a “bona fide patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.     On or about November 16, 2017, Plaintiff filed a lawsuit against Defendant seeking

  to force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. PDKN P-4 LLC, 0:17-cv-62247-WJZ (S.D. Fla.).

         11.     On or about July 9, 2018, Plaintiff’s suit was dismissed upon filing a Stipulation of

  Dismissal to the U.S. District Court that the parties had settled.

         12.     In connection with said dismissal, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement and General Release (Exhibit A) on or about June 19, 2018.

         13.     The Confidential Settlement Agreement and General Release required Defendant

  to complete all modifications to the Premises by on or about December 18, 2019.

         14.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Confidential Settlement Agreement and General Release and

  Defendant has failed to give notice of any reasons or documentation for non-compliance.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 4 of 25




          15.     Plaintiff again personally visited Defendant’s Premises on October 22, 2020, (and

  prior to instituting this action).

          16.     Plaintiff required the use of required the use of fully accessible restrooms, fully

  accessible service and eating areas, and fully accessible paths of travel throughout the facility.

  Plaintiff was denied full and equal access and full and equal enjoyment of the facilities, services,

  goods, and amenities within the Premises, even though he was a “bona fide patron”.

          17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          18.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

          20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

          21.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 5 of 25




  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         24.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 6 of 25




  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 7 of 25




                   the United States billions of dollars in unnecessary expenses resulting from

                   dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

          26.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 8 of 25




          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

          32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Men’s Restroom Indoors

                a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                   exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                   404, 404.1, 404.2, 404.2.9 and 309.4.

                b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 9 of 25




           c. Failure to provide the minimum required circular turning clearance for a person

              with a disability due to a wall or some other obstruction in violation of 2010

              ADAAG §§ 304, 304.3, 304.3.1, 603, 603.2 and 603.2.1.

           d. Providing an element or object that protrudes greater than 4” into a pathway or

              space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

              204, 307, 307.1, 307.2.

           e. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

              606.2 (3” knee clearance)

           f. Failure to provide proper toe clearance for a person with a disability under a counter

              or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2, 306.2.1, 606

              and 606.2.

           g. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

              606.2 (sink mounted too low)

           h. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1.

           i. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

           j. Providing grab bars of improper horizontal length or spacing as required along the

              rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 10 of 25




            k. Failure to provide the correct height for a table surface or for a baby changing table,

               in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

               1991 ADA Standards. Failure to provide grab bars at 33 inches minimum and 36

               inches maximum above the finished floor measured to the top of the gripping

               surface in violation of 2010 ADAAG §§ 609, 609.4 and 609.7.

            l. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308.

            m. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§ 604, 604.7 and 309.4. Failure to provide soap dispenser at the correct height

               above the finished floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

            n. Providing a swinging door or gate with improper maneuvering clearance(s) due to

               a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

               404.2.4 and 404.2.4.1.

            o. Failure to provide soap dispenser at the correct height above the finished floor in

               violation of 2010 ADAAG §§ 606, 606.1 and 308.

         Men’s Restroom Outdoors

            p. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.

            q. Failure to provide paper towel dispenser at the correct height above the finished

               floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 11 of 25




            r. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308.

            s. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§ 604, 604.7 and 309.4.

            t. Providing an element or object that protrudes greater than 4” into a pathway or

               space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

               204, 307, 307.1, 307.2.

            u. Failure to provide the water closet seat at the correct height above the finished floor

               in violation of 2010 ADAAG §§ 604 and 604.4.

            v. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2

            w. Failure to provide soap dispenser at the correct height above the finished floor in

               violation of 2010 ADAAG §§ 606, 606.1 and 308.

            x. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308.

            y. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308.

         Main Bar
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 12 of 25




            z. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            aa. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

            bb. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3

            cc. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

            dd. Failure to provide a sufficient dispersion of seating thought the facility when dining

               surfaces are provided for the consumption of food or drink for a person(s) with a

               disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         Sushi Bar

            ee. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            ff. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 13 of 25




               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards. Providing grab bars of improper horizontal length or

               spacing as required along the rear wall in violation of 2010 ADAAG §§ 604, 604.5,

               604.5.1 and 604.5.2.

            gg. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3

            hh. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

         Secondary Bar Inside

            ii. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            jj. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

            kk. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 14 of 25




            ll. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

            mm. Failure to provide a sufficient dispersion of seating thought the facility when

                dining surfaces are provided for the consumption of food or drink for a person(s)

                with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         Secondary Bar Outside

            nn. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            oo. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

         Main Bar Outside

            pp. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            qq. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 15 of 25




               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

            rr. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3

            ss. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

            tt. Failure to provide a sufficient dispersion of seating thought the facility when dining

               surfaces are provided for the consumption of food or drink for a person(s) with a

               disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         Additional Seating Area North of Inside Main Bar

            uu. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

            vv. Failure to provide a sufficient dispersion of seating thought the facility when dining

               surfaces are provided for the consumption of food or drink for a person(s) with a

               disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         Accessible Seating Dock Area

           ww. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306. Failure to provide mirror(s) located above lavatories or countertops at the
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 16 of 25




                    proper height above the finished floor in violation of 2010 ADAAG §§ 603 and

                    603.3.

           South Ramp

                 xx. Providing pathways and or aisles that are too narrow in violation of 2010 ADAAG

                    §§ 403, 403.1 and 403.5.1.

           33.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 32 herein.

           34.      Although Defendant is charged with having knowledge of the violations, Defendant

   may not have actual knowledge of said violations until this Complaint makes Defendant aware of

   same.

           35.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

           36.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and was occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

           37.      To the extent the Premises, or portions thereof, was constructed for occupancy after

   January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation to

   design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 17 of 25




          38.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          39.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facility/Property into compliance with the ADA.

          40.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

   ADAAG standards.

          41.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by
                   Defendant is in violation of the ADA;
                2. That this Court enter an Order requiring Defendant to alter its facilities to make
                   them accessible to and usable by individuals with disabilities to the full extent
                   required by Title III of the ADA;
                3. That this Court enter an Order directing the Defendant to evaluate and neutralize
                   its policies, practices and procedures toward persons with disabilities, for such
                   reasonable time so as to allow the Defendant to undertake and complete corrective
                   procedures to Premises;
                4. That this Court award reasonable attorney’s fees, all costs (including, but not
                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
                   and,
                5. That this Court award such other and further relief as it may deem necessary, just
                   and proper.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 18 of 25




                                           COUNT II
                                      BREACH OF CONTRACT

          39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

   above as if fully stated herein.

          40.      On or about June 19, 2018, Plaintiff and Defendant entered into a Confidential

   Settlement Agreement and General Release. (Exhibit A). Through this Confidential Settlement

   Agreement, Defendant agreed to make modifications to Defendant’s Premises as outlined in the

   agreement. The Confidential Settlement Agreement and General Release required Defendant to

   complete all modifications to the Premises by on or about December 19, 2019.

          41.      Plaintiff has performed all conditions precedent to be performed by him under the

   Confidential Settlement Agreement.

          42.      Since December 19, 2019, Defendant has failed to complete the modifications

   promised in the Confidential Settlement Agreement. Specifically, Defendant has failed to perform

   the following agreed upon modifications pursuant to the Settlement Agreement:

          Men’s Restroom Indoors

                a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                   exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                   404, 404.1, 404.2, 404.2.9 and 309.4.

                b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.

                c. Failure to provide the minimum required circular turning clearance for a person

                   with a disability due to a wall or some other obstruction in violation of 2010

                   ADAAG §§ 304, 304.3, 304.3.1, 603, 603.2 and 603.2.1.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 19 of 25




            d. Providing an element or object that protrudes greater than 4” into a pathway or

               space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

               204, 307, 307.1, 307.2.

            e. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2 (general restroom)

            f. Failure to provide proper toe clearance for a person with a disability under a counter

               or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2, 306.2.1, 606

               and 606.2.

            g. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2 (accessible stall)

            h. Failure to provide sufficient clear floor space around a water closet without any

               obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

               603.2.3, 604, 604.3 and 604.3.1.

            i. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.

         Men’s Restroom Outdoors

            j. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 20 of 25




            k. Failure to provide paper towel dispenser at the correct height above the finished

               floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

            l. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308.

            m. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§ 604, 604.7 and 309.4.

            n. Providing an element or object that protrudes greater than 4” into a pathway or

               space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

               204, 307, 307.1, 307.2.

            o. Failure to provide the water closet seat at the correct height above the finished floor

               in violation of 2010 ADAAG §§ 604 and 604.4.

         Main Bar

            p. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            q. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 21 of 25




            r. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3

            s. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

            t. Failure to provide a sufficient dispersion of seating thought the facility when dining

               surfaces are provided for the consumption of food or drink for a person(s) with a

               disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         Sushi Bar

            u. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            v. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

            w. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 22 of 25




            x. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

         Secondary Bar Inside

            y. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            z. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

            aa. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3

            bb. Failure to provide seating for a person(s) with a disability that has the correct clear

               floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

               and 306.

            cc. Failure to provide a sufficient dispersion of seating thought the facility when dining

               surfaces are provided for the consumption of food or drink for a person(s) with a

               disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 23 of 25




         Secondary Bar Outside

            dd. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            ee. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

         Main Bar Outside

            ff. Providing counter heights exceeding 36 inches making it impossible to service a

               person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

               904.4.2, 305 and 306.

            gg. Failure to provide accessible seating for person(s) with a disability at a bar or

               adjacent table in the bar area, recreational area or a table area adjacent to a pool for

               food or beverage service, or at a computer work surface such as in a business center,

               in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

               of the 1991 ADA Standards.

            hh. Failure to provide required accessible seating for person(s) with a disability at a bar

               or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

               §§ 902, 902.1, 902.3
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 24 of 25




                ii. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.

                jj. Failure to provide a sufficient dispersion of seating thought the facility when dining

                   surfaces are provided for the consumption of food or drink for a person(s) with a

                   disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

          Additional Seating Area North of Inside Main Bar

                kk. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.

                ll. Failure to provide a sufficient dispersion of seating thought the facility when dining

                   surfaces are provided for the consumption of food or drink for a person(s) with a

                   disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

          Accessible Seating Dock Area

                mm. Failure to provide seating for a person(s) with a disability that has the correct clear

                    floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                    and 306.

          South Ramp

                nn. Providing pathways and or aisles that are too narrow in violation of 2010 ADAAG

                   §§ 403, 403.1 and 403.5.1.

          43.      Plaintiff has been damaged by the Defendant’s breach of the Confidential

   Settlement Agreement. Specifically, Plaintiff has had to retain the services of the undersigned

   attorney to pursue this action for breach of contract.
Case 0:21-cv-60560-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 25 of 25




          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

              1. That this Court declares that Defendant has failed to comply with the Confidential
                 Settlement Agreement and General Release;
              2. That this Court enter an Order requiring Defendant to alter its facilities to make
                 them accessible to and usable by individuals with disabilities to the full extent
                 required by Title III of the ADA;
              3. That this Court award reasonable attorney’s fees, all costs (including, but not
                 limited to the court costs and expert fees) and other expenses of suit to the Plaintiff
                 and as provided in the Confidential Settlement Agreement and General Release;
                 and,
              4. That this Court award such other and further relief as it may deem necessary, just
                 and proper.

          Dated March 11, 2021.

                                         Sconzo Law Office, P.A.
                                         3825 PGA Boulevard, Suite 207
                                         Palm Beach Gardens, FL 33410
                                         Telephone: (561) 729-0940
                                         Facsimile: (561) 491-9459

                                         By: /s/ Gregory S. Sconzo
                                         GREGORY S. SCONZO, ESQUIRE
                                         Florida Bar No.: 0105553
                                         Primary Email: greg@sconzolawoffice.com
                                         Secondary Email: alexa@sconzolawoffice.com
